Appeal from an order denying appellant’s motion to. confirm an arbitration award and directing that the matter be resubmitted to the arbitrators to take proof regarding a mechanic’s lien filed by a subcontractor after the award was made. It appears that respondent, the owner, and appellant, a contractor, had entered into a contract for the construction of a building. The contract contained an arbitration provision. Appellant had completed his work and was off the job in November or December of 1957. A dispute arose between the parties, and the matter was submitted to arbitration pursuant to their contract. A hearing was held on June 19, 1958, and an award was made on July 7, 1958 in favor of appellant. On August 10, 1958 the subcontractor filed the mechanic’s lien against the property for labor performed between January and July, 1958, pursuant to a contract between the lienor and appellant. On August 26, 1958 appellant moved to confirm the award. Respondent did not object to the confirmation of the award but objected to the entry of judgment unless adequate provision was made for the subsequently filed lien. None of the statutory grounds for denying appellant’s motion to confirm the award or to vacate or modify it pursuant to sections 1461, 1462 and 1462-a of the Civil Practice Act was advanced by respondent. The Special Term, however, denied the motion and directed the resubmission of the matter so as to give the respondent an opportunity to present his claim in view of the filing of the lien after the award was made, so as to avoid the payment of the debt twice by respondent. Order reversed on the law, with $10 costs and disbursements, and motion granted. The findings of fact are affirmed. In the absence of grounds specified in sections 1462 and 1462-a of the Civil Practice Act, an arbitration award is final and conclusive. (Matter of Congregation Talmud Torah of Flatbush [Feinstein], 283 App. Div. 892; Matter of Weiner Co. [Freund Co.], 2 A D 2d 341; Matter of Dembitzer [Gutchen], 3 A D 2d 211.) An award made under a general submission of a controversy between the parties is final and *632conclusive as to matters within the submission even though not brought to the attention of the arbitrators nor embraced in the award. (Ott v. Schroeppel, 5 N. Y. 482; New York Lbr. & Wood Working Co. v. Schnieder, 119 N. Y. 475.) Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.